Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 28, 2008







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed February 28, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01066-CV
____________
 
IN RE PORTS AMERICA, INC., PORTS AMERICA TEXAS INC.,
and ROBERT EARL ALLEN, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 21, 2007, relators, Ports America, Inc., Ports America
Texas Inc., and Robert Earl Allen, filed a petition for writ of mandamus in
this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relators also
filed a motion to stay proceedings in the trial court.  On February 20, 2008,
the parties filed a joint stipulation to a voluntary dismissal of the case.  We
construe this stipulation to be a motion to dismiss.  As so construed, we grant
the motion.  
Accordingly,
we dismiss this original proceeding.  
 




PER CURIAM
 
Petition Denied and Memorandum
Opinion filed February 28, 2008.
Panel consists of Justices Yates,
Guzman, and Brown.